Citation Nr: 1224974	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He served in Vietnam from July 1969 to July 1971 and was awarded numerous decorations for having engaged in combat with the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2011, the Board referred to the RO a claim of entitlement to service connection for non-Hodgkin's lymphoma, which is a disease subject to presumptive service connection for a Veteran who served in Vietnam during the Vietnam War.  See 38 C.F.R. § 3.307(a)(6); 3.309(e).  This claim is again referred to the RO for appropriate action.

In April 2011, the Board remanded a claim of service connection for tinnitus for additional development.  A March 2012 RO rating decision granted the claim.  As these benefits were granted in full, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood due to such symptoms as depression, suicidal ideations, obsessive compulsive disorder, impaired impulse control, sleep impairment resulting in concentration difficulty and fatigue, and difficulty in adapting to stressful circumstances at work.

2.  Effective August 29, 2007, the Veteran's service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment.

3.  The Veteran's bilateral sensorineural hearing loss results from acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for service-connected PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Effective August 29, 2007, the criteria for entitlement to TDIU have been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) (2011).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial rating greater than 30 percent for service-connected PTSD.  He argues that his PTSD has rendered him unable to obtain and maintain substantially gainful employment.  He also alleges that his currently manifested bilateral sensorineural hearing loss disability stems from acoustic trauma during combat events.

PTSD and TDIU

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran holds psychiatric diagnoses other than service-connected PTSD which include bipolar I disorder and obsessive compulsive disorder.  A VA examiner in May 2011 found that these diagnoses are also military-related.  As such, the Board will consider all psychiatric symptoms and impairments as being of service-connected origin.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has alleged that his PTSD renders him unemployable.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in VA's regulations, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Applying the criteria to the facts of this case, the Board finds that the criteria for a 70 percent schedular rating for service-connected PTSD, but no higher, have been met for the entire appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in areas such as work, family relations, thinking and mood due to such symptoms as depression, suicidal ideations, obsessive compulsive disorder, impaired impulse control, sleep impairment resulting in concentration difficulty and fatigue, and difficulty in adapting to stressful circumstances at work.

The Board further finds that, effective August 29, 2007, the Veteran's service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment.

Historically, the Veteran filed his service connection claim for PTSD on January 27, 2006.  His Department of Defense Form 214 reflects that he was awarded the Combat Infantryman Badge among other awards.  He had presented to the VA emergency room on January 25, 2006 reporting symptoms of anxiety, mood swings, nightmares, and flashbacks.  He had fleeting thoughts of hurting or killing himself.  VA clinical records in February through April 2006 reflect GAF scores ranging from 43 to 49.  A diagnosis of PTSD with psychosis was provided.

On VA PTSD Compensation and Pension (C&P) examination in April 2006, the Veteran reported that his PTSD symptoms were in the severe range every few days.  He had some improvement of symptoms with taking Zoloft, had remission of symptoms "once in a while", and showed a capacity for adjustment during periods of remission.  The Veteran had been working as a grade foreman for a local gravel and road building corporation for the last 38 years.  He hoped to retire in 5 years.  The Veteran had been married to his current wife for 36 years.  He described their relationship as "rocky at times" which he attributed to his quick temper that bordered on rage.  He reported close family relationships with his 3 children and 8 grandchildren.  The Veteran also had some friends with whom he socialized to a certain extent.  He enjoyed activities such as gardening, woodworking, and fishing.  He described a history of assaultiveness which was primarily verbal.

On mental status examination, the Veteran arrived on time.  He was appropriately dressed and groomed.  Eye contact was within normal limits and appropriate.  He was alert and oriented in all three spheres, and related appropriately during the interview.  His speech showed normal articulation and amplitude with a somewhat rapid rate.  No speech anomalies were noted.  Affectively, the Veteran maintained a fairly stable range and intensity.  Affect was appropriate with his affective presentation matching his self-reported mood.  Thought processes demonstrated a somewhat rapid rate of flow but good coherence and logic.  There was no loose association.  Thought content was appropriate.  In general, the Veteran had no significant impairment of thought processes or communication.  While there were no overt delusions or hallucinations, the Veteran did experience dissociative flashback experiences that resembled delusions and hallucinations.

The Veteran admitted to suicidal thoughts and ideations, but denied plans or intent.  He denied homicidal thoughts, ideations, plans or intent.  He demonstrated the ability to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran did engage in somewhat obsessive behavior regarding cleanliness.  He reported difficulty with short-term memory.  He denied panic attacks although he experienced anxiety at times.  His greatest difficulty had been depression and depressed mood over the years secondary to his PTSD.  He had some experience with impaired impulse control when it came to controlling his anger and rage.  He reported significant sleep impairment, and felt that he had to check the "perimeter" due to frequently seeing things at night.

The examiner commented that the Veteran did not show any other disorders or symptoms such as mood disorders, substance abuse disorders, anxiety disorders other than PTSD, or somatoform disorder.  He had no signs or symptoms of a personality disorder.  

The examiner diagnosed chronic PTSD and assigned a GAF score of 49.  The Veteran was deemed competent to manage his potential VA benefits in his own best interest.  The Veteran met the criteria for a PTSD diagnosis due to being confronted with actual and threatened death with a response of intense fear, helplessness, and horror; having persistent re-experiencing due to recurrent and distressing recollections, distressing dreams, dissociative flashbacks, intense psychological and physiological distress to internal or external cues symbolizing traumatic events; having persistent avoidance of stimuli associated with trauma; having numbing of general responsiveness in efforts to avoid traumatic events; experiencing feelings of detachment and estrangement from others though not severe; having a sense of foreshortened future; having persistent symptoms of increased arousal; experiencing sleep impairment with irritability, outbursts of anger, concentration difficulty, hypervigilance and exaggerated startle response.  The examiner also offered the following discussion:

I agreed with Dr. [L's] most recent assessment of his GAF score and had it remain at 49.  This is in the range that is qualitively described as "serious symptoms OR any serious impairment in social, occupational, or school functioning."

Thereafter, a May 2006 VA clinical record noted the Veteran's report of having a dream about Vietnam.  He was working 53 hours per week, which involved drive time of 20 hours a week.  The examiner offered diagnoses of PTSD and major depressive disorder with psychosis.  A GAF score of 50 was assigned.

By means of a rating decision dated October 2006, the RO granted service connection for PTSD and assigned an initial 30 percent rating.

In pertinent part, the Veteran called the VA mental health department on August 29, 2007 reporting an inability to cope with the demands of his job.  His supervisor had told him to take time off from work to get some help.  He had missed his last appointment on August 24 due to being emotionally distraught wherein he pulled off at a road stop and cried.

The Veteran was seen by VA on an emergency basis on August 31, 2007.  He had not been sleeping and was having trouble thinking.  His company told him to stay home until he was able to perform his job.  The Veteran described an inability to think clearly, having difficulty remembering for more than 5 minutes and being scared to death.  He described "backsliding" for the last 6 months.  The Veteran had been hearing voices, and was having conversations with himself.  He did not trust anyone other than his wife.  He had been feeling a lot of pressure at work, and could not stay asleep because of dreams.  The examiner offered diagnoses of major depressive disorder with psychosis and PTSD, and assigned a GAF score of 35.

A September 5, 2007 VA clinical record reflected the Veteran's report of mind racing, talking to himself, and having conversations in his head.  He felt uneasy and unlike himself.  He described being scared and unable to cope with returning to work.  The Veteran further described disorganized thinking with his mind jumping from one topic to another.  His wife had seen a difference in him for the last 6 months.  Notably, the VA clinician advised the Veteran to apply for disability as his mind was too distracted to concentrate on his risky job.  A GAF score of 39 was provided.

On September 7, 2007, the Veteran submitted a Family Medical Leave Act (FEMLA) application wherein his treating VA physician reported the onset of incapacitating psychiatric symptoms in March 2007 such as hearing voices, having periodic mind racing, having an inability to put thoughts together, having suicidal ideas and having conversations with himself.  The VA clinician also provided the following opinion:

Patient is presently incapacitated, and likely to be incapacitated for 6 months.  Frequency of incapacitation is daily.

A September 18, 2007 VA clinical record reflected assessments of PTSD as well as severe, depressed bipolar with psychosis.

A September 25, 2007 VA clinical record reflected the Veteran's report of being in the process of filing an application for disability benefits with the Social Security Administration (SSA).  He described feeling unable to handle work stresses.  The Veteran's spouse reported that, since being at home, the Veteran's anger, crying, poor concentration, anxiety and ability to problem solve had improved.  The Veteran continued to have anxiety, crying spells and agitation at times, but not to the level as when he was working.  At that time, a GAF score of 39 was assigned. 

A November 2007 letter from the Veteran's employer stated as follows:

I am supplying this letter at your request to confirm the events leading up to your current leave.  On August 29, 2007, I received a report from your supervisor indicating that you were highly emotional, that you reported throwing up numerous time at the job on August 28, and reported that you could not sleep at night.

Additionally, another supervisor reported that you had left your crew during the work day and that he had a safety concern for you and your crew because you were not able to concentrate when around the traffic and construction equipment.  This was not the level of performance you had exhibited throughout your career.

I spoke with you on August 29, 2007 at the job site and you indicated to me that you were having trouble doing your work and were emotional in our meeting as well.  Additionally, you stated that you had almost stepped into traffic earlier, you felt that you were not able to perform your job at that time, and you said that you needed to get some help.

As a result of this information, the Company placed you on paid leave pending the results of an evaluation to be performed by your care provider.  The results of that evaluation indicated that you were not able to perform the duties of your job safely.  Subsequently, you were placed on your current leave status...

Thereafter, VA clinical records in April 2008 reflect the Veteran's report of retiring from his employer when his Social Security Supplemental Disability Insurance (SSDI) had been approved.  The Veteran reported that, in the last month, he experienced auditory hallucinations 6 times and had 5 conversations with himself.  A GAF score of 45 was assigned.  An April 7, 2008 clinical record included the following commentary from his treating clinician:

Advised [the Veteran] not to work due to existing hallucinations, mood lability and argumentativeness.  If he were to work and he starts talking to invisible people and arguing needlessly, he will be a nuisance to the public.

Additionally, a VA social worker provided the following commentary:

The severity of [the Veteran's] symptoms are managed by the psychotropic medication, being away from the stresses and demands of work, and [his spouse's] prompting strategies.

Discussed how not being in situations where he is under performance pressure contribute to the management of symptoms.  When under performance pressure he begins to sweat, have ches[t] pain, feel anxious, loses motivation, agitated, and felt he could not fulfill job responsibilities.  When working he would frequently have nightmares of combat situations/threats in Vietnam.  With age [the Veteran] said he is less tolerant of the stressors related to work.

A May 2008 VA clinical record noted that the Veteran had a history of physical fights with his spouse which resulted in legal intervention and the threat of possible jail. 

A September 2008 letter from the Veteran's former employer indicated that he last worked on September 7, 2007 due to illness, from wherein he had been approved for short-term and then long-term disability benefits.

Thereafter, an undated statement from the Veteran described symptoms of homicidal ideation, rage episodes resulting in physical harm to his spouse, auditory and visual hallucinations, hypervigilance, having conversations with himself, suicidal ideations, depression and low self-esteem.

On VA C&P examination in April 2009, the Veteran reported being retired due to "mental stuff."  He had left his long-term employment in March 2008 due to decreased concentration and associated safety concerns to himself and co-workers.  He would often cry and leave his post as foreman to get himself together, which was noticed by management and forced his early retirement.  His current PTSD symptoms included sleep impairment with nightmares and early awakening, flashbacks during the day with visual hallucinations, cleanliness obsession, and easy irritation.  On a day-to-day basis, the Veteran could attend to his own personal needs, and assist with household chores.  He enjoyed hobbies such as hunting, fishing, traveling with his wife, woodworking and gardening.  At times, he preferred to be alone.  He was able to drive the approximately 1.5 hours to the examination site.

On mental status examination, the Veteran arrived on time for his evaluation appropriately dressed and groomed.  He was alert and oriented in all spheres.  The Veteran was able to effectively relate by not only responding to questions, but also engaging in appropriate, spontaneous conversation.  His eye contact, overall behavior and demeanor were good.  The Veteran was able to orally communicate without any evidence of any type of language disturbance.  However, he did speak in a slightly louder volume than normal due to his tinnitus.  His affect was stable throughout the course of contact, but did reflect a decrease in both range and intensity which were consistent with his ongoing psychological issues.  Thought processes were logical and goal-directed.  Thought content was free of any evidence of delusional ideations, hallucinatory perceptions or impulse control issues such as might be seen with suicidal or homicidal ideations.  Although he had a history of suicidal and homicidal ideations, the Veteran had never acted on these thoughts and had no such thoughts for the past three months.  There was no evidence of cognitive decline.  Judgment and insight were deemed adequate. 

The VA examiner offered diagnoses of both PTSD and bipolar I disorder, and assigned a GAF score of 45 which was within the extreme upper limits (range 41 to 50) of what was qualitatively defined as "serious symptoms or any serious impairment in social, occupational, or school functioning."  The Veteran was deemed capable of managing his benefit payments.  The examiner also offered the following assessment of the effects of the service-connected mental disorder on occupational and social functioning:

Given his extreme difficulty with concentration and intrusive thoughts, and the practical difficulty that he was experiencing prior to his retirement from a position that he held for approximately 40 years, I would consider [the Veteran's] effects of his PTSD and associated bipolar disorder as being severe and would consider him incapable of competitive employment on even a part-time basis.  Interpersonally and socially, he is doing better, but still has difficulty relating to others and I would consider this to be moderate to severe overall.

In a June 2009 addendum, the VA examiner clarified that the GAF score of 45 applied to the diagnoses of both PTSD and bipolar I disorder and that, due to the strong overlap of symptoms, it was impossible to provide separate GAF scores.  The examiner also reiterated the conclusion that the Veteran's PTSD led to his work retirement due to symptoms such as decreased concentration, decision-making problems, sleep impairment contributing towards daytime fatigue, flashbacks, and increased concerns with cleanliness.

Thereafter, the Veteran's VA clinical records reflect his continued report of audio and visual hallucinations.  However, mental status examination showed intact orientation and thought content.  He had been diagnosed with lymphoma requiring chemotherapy treatment.  His GAF scores increased, and remained, at 47 in 2009 and 2010. 

A May 2010 statement from the Veteran's spouse reported that he continued to suffer from PTSD and bipolar disorder.  He had also been diagnosed with stage 4 non-Hodgkin's lymphoma.

In May 2011, the Veteran underwent additional VA C&P mental disorders examination.  He remained unemployed, and he generally reported some decrease in symptomatology since that time.  However, one significant remaining issue concerned his excessive cleanliness.  On a day-to-day basis, the Veteran was able to attend to his own personal needs, and he could assist with household chores and responsibilities.  He still enjoyed various past times such as fishing, woodworking, and gardening.  There were occasions where he preferred to remain alone.  His mental status examination was essentially unchanged since the last examination in April 2009.  It was noted that, although the record suggested possible visual hallucinations and/or delusions regarding his observation of shadows and movements in the garden and outside of his home, the examiner thought this was more specific to PTSD than to a psychotic process per se.

The VA examiner offered diagnoses of PTSD, bipolar I disorder and obsessive-compulsive disorder which were all military-related.  A GAF score of 45 was assigned.  The Veteran was deemed competent to manage his benefit payments.  The examiner again opined that the Veteran's PTSD with associated bipolar disorder and obsessive compulsive disorder rendered him unable to secure or retain substantially gainful employment.  From an interpersonal and social perspective, the Veteran had improved in terms of irritability towards his wife.  However, the Veteran needed the ability to control interactions with the general public and did not go outside of his home when there was the potential of a crowded situation.  Thus, the examiner opined that the Veteran's PTSD and other associated Axis I diagnoses continued to have a significant impact on his day-to-day functioning.

As reflected above, the Veteran initially presented to VA in January 2006 describing PTSD symptoms of anxiety, mood swings, nightmares, flashbacks, and fleeting suicidal ideations.  He demonstrated no significant psychiatric impairment on his April 2006 VA C&P examination although he was described as experiencing dissociative flashback experiences which resembled delusions and hallucinations.  He also self-described PTSD symptoms in the "severe" range every few days.  The Veteran was forced to retire early after being sent home from work on August 29, 2007 due to his PTSD symptomatology.  He never returned to work, and described a "backsliding" process for approximately 6 months.  

In September 2007, a VA clinician advised the Veteran to discontinue work as his psychiatric status had caused a safety risk at work.  The VA examiner in April 2009 and May 2011 provided opinion that the Veteran's service-connected PTSD with associated bipolar I disorder and obsessive compulsive disorder had rendered him unable to secure and obtain substantially gainful employment since his early retirement.  Records from the Veteran's former employer reflect that the Veteran was sent home on August 29, 2007 due to psychiatric symptomatology, which resulted in short and long-term disability determinations.

When undertaking a longitudinal review of the record, the Board is persuaded that the Veteran's service-connected PTSD disability has essentially been manifested at the 70 percent schedular rating since the inception of this appeal.  He first presented with suicidal ideation, which is listed as an example supporting a 70 percent rating.  He was clearly experiencing mood impairment as well as dissociative flashback experiences resembling delusions and hallucinations.  He also demonstrated impaired impulse control with a quick temper bordering on rage.  

The Board also considers that the Veteran had initially been assigned GAF scores ranging from 43 to 49, which is indicative of serious impairment of social and occupational functioning.  Additionally, without any clear increased severity or definitive event, the Veteran was forced into early retirement due to PTSD impairment soon after filing this claim.

In totality, the Board is persuaded from the record that the Veteran has met the criteria for a 70 percent rating for PTSD since the inception of the appeal.  Thus, a 70 percent rating is granted for the entire appeal period.

However, the Board is of the opinion that the Veteran has not met the schedular criteria for a 100 percent rating under DC 9411 for any time during the appeal period.  In this respect, the Veteran is shown to have maintained a relationship with his spouse and his children throughout the appeal period.  There is simply no lay or medical description of "total" social impairment.

The Veteran has not claimed, and the evidence has not shown, that he has experienced disorientation to time or place, or memory loss for names of his close relatives, his own occupation, or his own name.  The Veteran has reported the ability to perform his own activities of daily living.  Thus, these examples are not present to support a 100 percent evaluation.

The Veteran has demonstrated auditory and visual hallucinations which have been variously described as psychosis or dissociative flashbacks.  However, these episodes have not been described as persistent in nature.  The Veteran also engaged in one episode of hitting his spouse which required legal intervention, and reported suicidal ideations absent intent or plan.  Yet, the Veteran has not described gross impairment in thought processes or communication, additional grossly inappropriate behavior or being a persistent danger of hurting self or others.  Thus, the Veteran does not clearly demonstrate these examples identified as supporting a 100 percent schedular rating.

The Board has also considered the GAF scores assigned during the appeal period.  He had GAF scores ranging from 35 to 39 during an exacerbation of symptomatology in August and September 2007 which would be consistent with some impairment in reality testing or communication.  He was otherwise described as "incapacitated" from a working standpoint for approximately 6 months.  However, this level of symptomatology was brief, short-lived and not repeated at any other time during the appeal period.  Otherwise, his GAF scores have been indicative of serious impairment of social and occupational functioning which is more consistent with the criteria for a 70 percent rating under DC 9411.

As instructed Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate schedular rating under DC 9411.  In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of PTSD symptomatology which would support a 100 percent schedular rating premised on "total" occupational and social impairment - notwithstanding his unemployability, which is a separate issue to be addressed under different criteria.  

As such, the Board finds that the preponderance of the evidence is against a schedular rating greater than 100 percent, under DC 9411, for any time during the appeal period.  In so finding, the Board has found the description of disability by the Veteran and his spouse to be credible and consistent with the medical evidence.  However, the Board does not find that such descriptions rise to the level of total social and industrial incapacitation.  To the extent they argue otherwise, the Board places greater probative value to the opinions and evaluations of VA medical providers as they have greater expertise and training than the Veteran and his spouse in evaluating the degree of PTSD severity.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board is also of the opinion that the credible lay and medical evidence leaves no doubt that, as of August 29, 2007, the Veteran's service-connected PTSD with associated bipolar disorder and obsessive compulsive disorder has rendered him unable to obtain and maintain substantially gainful employment.  This finding is supported by the unrebutted opinions of the April 2009 and May 2011 VA examiner which are entirely consistent with the credible lay and medical evidentiary record.  Thus, the criteria for a 100 percent rating under 38 C.F.R. § 4.16(a) have been met since August 29, 2007.

With respect to the time period prior to August 29, 2007, the record reflects that the Veteran had been engaged in full-time, substantially gainful employment.  As a matter of law, a TDIU rating cannot be awarded prior to August 29, 2007 as it is premised on an inability to engage in substantially gainful employment.  See Faust, 13 Vet. App. 342 (2000).

Hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For VA purposes, impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The facts of this issue may be briefly summarized.  The Veteran served on combat during his active military service.  As such, his allegation of inservice exposure to acoustic trauma is deemed credible and consistent with the hardships of his military service.  His service treatment records (STRs) are negative for lay or medical evidence of hearing loss or tinnitus.  The audiometric examination upon separation in January 1971 did not reflect hearing loss disability.  A VA outpatient audiology examination in December 2006 first demonstrated bilateral hearing loss per VA standards.  

Notably, VA recognizes that noise-induced hearing loss (caused by chronic exposure to excessive noise) is one of the most common causes of sensorineural hearing loss.  See Veterans Benefits Administration Training Letter 09-05 (Aug. 5, 2009).  Similarly, tinnitus is deemed a symptom associated with many conditions, including acute noise exposure and noise-induced hearing loss.  Id.

The Board remanded this case in May 2011 for opinion as to whether the Veteran's current hearing loss disability and/or tinnitus was caused by his noise exposure in service.  A May 2011 VA C&P examination report included the Veteran's denial of occupational or recreational noise exposure other than military service.  He reported chronic tinnitus since service.  Audiometric examination was interpreted as showing mild sloping to moderately severe sensorineural type hearing loss with bilateral tinnitus.  The examiner also offered the following opinion:

Opinion as the General Remarks:  This opinion is based on C-file review, veteran interview and current test results.  Based on the fact the veteran had hearing thresholds within the range of normal on his separation physical from the military service and that the veteran has his own testimony that the tinnitus started during loud noise in Vietnam.  Therefore it is opined that the veteran's hearing loss is less likely as not caused during military service.  The veteran's tinnitus is at least as likely as not caused by or due to noise exposure as reported by the veteran during his military service.

The record also includes an April 2009 VA C&P audiology examination report which had been submitted by the Veteran among printed copies of his records from the Altoona VA Medical Center (VAMC).  It does not appear from the rating actions that the RO has specifically considered this examination report.  This examination report includes the following opinion:

OPINION AS TO GENERAL REMARKS: Based on veteran interview, C-file review and current test results it is at least likely as not that the veteran's hearing loss and/or tinnitus could have been caused by his reported noise exposure during his military service.

The record includes competing medical opinions as to whether the Veteran's currently manifested bilateral sensorineural hearing loss disability results from acoustic trauma during military service.  Notably, both opinions are succinct and lacking an adequate explanation as to the basis for opinion.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

As indicated above, VA recognizes that noise-induced hearing loss is one of the most common causes of sensorineural hearing loss and tinnitus.  Here, the Veteran has been service-connected for tinnitus which is presumed due to military acoustic trauma.  In light of the above, and in the absence of a significant civilian noise exposure history, the Board resolves reasonable doubt in favor of the Veteran by finding that his bilateral sensorineural hearing loss disability results from acoustic trauma during active military service.  The claim, therefore, is granted.


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the hearing loss claim, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

With respect to the TDIU claim, the Board has granted in full the benefit being sought for the time period since August 29, 2007.  As the undisputed evidence reflects that the Veteran engaged in substantially gainful employment up until August 29, 2007, there is no legal basis to award TDIU prior to August 29, 2007.  In such a situation, there is no further notice or assistance duty.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

With respect to the PTSD schedular rating claim, the Veteran has challenged the initial rating assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify with respect to this claim has been satisfied.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, service personnel records, relevant VA clinical records, medical and legal documents from the Social Security Administration, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.

Notably, the remaining issue on appeal is essentially limited to consideration of a 100 percent schedular rating for PTSD.  The record contains the Veteran's description of symptomatology which, in the opinion of the Board, does not describe total social and occupational impairment due to PTSD.  The record also contains a multitude of VA clinical records and several VA examination reports which evaluated the extent and severity of PTSD.  The most recent examination report, dated May 2011, contains all findings necessary to decide the claim.  Since this last examination was conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that a 100 percent schedular rating may be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims. 


ORDER

A 70 percent rating for PTSD is granted.

The claim of entitlement to TDIU is granted effective August 29, 2007.

Service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


